t c summary opinion united_states tax_court laura e mercado petitioner v commissioner of internal revenue respondent docket no 10578-10s filed date laura e mercado pro_se james c hughes for respondent gerber judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect when the petition was filed pursuant to sec_7463 the decision to be entered is not reviewable by any other court and 1unless otherwise indicated all section references are to the internal_revenue_code as currently in effect and all rule references are to the tax_court rules_of_practice and procedure this opinion shall not be treated as precedent for any other case this proceeding was commenced under sec_6015 for review of respondent’s determination that petitioner is not entitled to relief from joint_and_several_liability with respect to underpayments of federal_income_tax reported on joint federal_income_tax returns filed for and background petitioner resided in california at the time her petition was filed she married david schoenbrun mr schoenbrun on date and they were divorced on date for the years through petitioner and mr schoenbrun filed separate federal_income_tax returns during however petitioner stopped working had no income and was attending graduate school she paid her tuition by means of student loans and financial assistance but relied on mr schoenbrun for household living_expenses including food rent utilities etc during petitioner received a master’s degree in social welfare mr schoenbrun’s income_tax returns were prepared by a professional tax preparer regarding the income_tax return the tax preparer advised mr schoenbrun to request that 2petitioner agrees that she is not entitled to relief for the tax_year and petitions solely for review of the tax_year petitioner file a joint income_tax return with mr schoenbrun in order to decrease his tax_liability he asked petitioner to file jointly for and she was reluctant because she had no source_of_income and was a student at the time out of caution petitioner had filed separate returns before even during years that she had income because of her wish not to be liable for mr schoenbrun’s obligations mr schoenbrun assured petitioner that he would pay the tax_liability on the income_tax return the joint federal_income_tax return joint_return reflected a dollar_figure income_tax_liability and wage withholding of dollar_figure petitioner was aware that there was an unpaid balance on the joint_return petitioner ultimately agreed to execute the joint_return with mr schoenbrun on the basis of his representation that he would pay the unpaid tax balance at the time of signing the joint_return petitioner was aware that mr schoenbrun had a history of financial problems although she understood that he was paying the household expenses and his income_tax liabilities albeit untimely mr schoenbrun knew he could not pay the liability and unbeknownst to petitioner he lied to her at the time she signed the joint_return additionally and at the time petitioner signed the joint_return mr schoenbrun did not disclose to her that he had unpaid tax_liabilities for his individual and federal_income_tax returns respondent assessed the unpaid tax_liability but petitioner did not see any of the notifications of the assessment or collection because mr schoenbrun kept that information from her for the taxable years and petitioner did not execute a joint income_tax return with mr schoenbrun for the and tax years petitioner did execute joint income_tax returns with mr schoenbrun for and petitioner attempted to file federal_income_tax returns with single filing_status because she was married to mr schoenbrun during those years petitioner was technically not entitled to single filing_status petitioner timely filed her federal_income_tax return seeking a refund and on date respondent credited dollar_figure and dollar_figure of that refund to outstanding and joint tax_liabilities respectively on date respondent notified petitioner of the offsets and on date within years from the notification petitioner filed a form_8857 request for innocent spouse relief the facts petitioner relied upon in her request for relief are in all 3the distinction between filing as an unmarried individual rather than separately is that for purposes of filing_status a married_person must file either jointly or married_filing_separately petitioner incorrectly attempted to file as an unmarried individual pertinent respects the same as those in the record after considering petitioner’s request respondent notified her that her claim for relief was denied subsequently petitioner filed a petition seeking this court’s review of respondent’s determination discussion petitioner seeks review of respondent’s denial of relief from joint liability for the matter arose when respondent offset part of petitioner’s tax_refund against the unpaid joint tax_liability which was solely attributable to petitioner’s mr schoenbrun’s income respondent agrees that petitioner meets the threshold test for consideration of sec_6015 relief however respondent contends that petitioner is not entitled to relief because she failed to show that she met two principal criteria for relief those criteria involve whether petitioner knew or had reason to know that mr schoenbrun would not pay the tax_liability and whether she meets the financial hardship test 4respondent also argued that petitioner had not been in compliance with her tax filing obligations because she attempted to file income_tax returns as an unmarried individual during and when she was technically not entitled to do so because she was married at the end of each year we find respondent’s argument to be superficial and not worthy of consideration even if we considered that aspect petitioner’s action would not rise to the level of being detrimental to her request for relief it should also be noted that respondent conceded that all other criteria used to determine whether petitioner is entitled to relief are favorable to her a married taxpayer who elects to file a joint federal_income_tax return is generally jointly and severally liable for the entire tax due for that year sec_6013 d 114_tc_276 under sec_6015 however a spouse who filed a joint income_tax return may seek relief from joint_and_several_liability relief may be sought pursuant to different circumstances provided for in sec_6015 b and c if a taxpayer does not qualify for relief under either sec_6015 or c equitable relief may be sought under sec_6015 the secretary has discretion to grant equitable relief to a spouse who filed a joint income_tax return for which a reported liability remains unpaid or to one who has a deficiency or any portion of either sec_6015 sec_1_6015-4 income_tax regs petitioner does not qualify for relief under sec_6015 or c because the tax_liability involved was an underpayment petitioner bears the burden of showing that she is entitled to sec_6015 innocent spouse relief see rule a 119_tc_306 affd 101_fedappx_34 6th cir the scope and standard of this court’s review in cases involving requests for equitable relief from joint_and_several income_tax_liability are de novo 132_tc_203 the procedures under which the commissioner determines whether a spouse qualifies for relief are set forth in revproc_2003_61 2003_2_cb_296 under those procedures a requesting spouse must meet seven threshold requirements to be considered for equitable relief revproc_2003_61 sec_4 c b pincite respondent concedes that petitioner meets all seven of the threshold requirements if a requesting spouse satisfies the threshold requirements the commissioner then looks to revproc_2003_61 sec_4 c b pincite for the criteria or guidelines of circumstances in which relief will ordinarily be granted under sec_6015 with respect to an underpayment of a properly reported liability the principal criteria considered are whether a requesting spouse is no longer married to or legally_separated from the nonrequesting spouse on the date of the request for relief had no knowledge or reason to know that the nonrequesting spouse would not pay the income_tax_liability and will suffer economic hardship id even though a requesting spouse fails to qualify for relief under revproc_2003_61 sec_4 the commissioner may still grant relief under revproc_2003_61 sec_4 c b pincite the two principal criteria in dispute are whether petitioner knew or had reason to know that mr schoenbrun would not pay their tax_liability and whether she will suffer financial hardship if relief is not granted as to whether petitioner knew or had reason to know that mr schoenbrun would not pay the income_tax_liability the relevant knowledge is knowing when the income_tax return was signed that the tax would not be paid revproc_2003_61 sec_4 b the following factors are used in determining whether the requesting spouse had reason to know the requesting spouse’s level of education any deceit or evasiveness of the nonrequesting spouse the requesting spouse’s degree of involvement in the activity generating the income_tax_liability the requesting spouse’s involvement in business and household financial matters the requesting spouse’s business or financial expertise and any lavish or unusual expenditures compared with past spending levels see revproc_2003_61 sec_4 a iii c a taxpayer who signs a return is generally charged with constructive knowledge of its contents 992_f2d_1256 2d cir affg tcmemo_1992_228 petitioner was college educated however her degree was in social welfare rather than business or accounting she was not working and had no income during and was not involved in mr schoenbrun’s work or finances she was aware that he was having some financial difficulties but he was paying the household and living_expenses albeit untimely more specifically mr schoenbrun intentionally kept information about his tax debts from petitioner and intentionally deceived her into believing that he would pay the tax_liability if she would sign the joint_return petitioner did not have any lavish or unusual expenditures and was a student with student loans and was receiving financial assistance during the tax_year petitioner was aware that the joint_return had an unpaid balance due to the government but believed that mr schoenbrun would pay that balance in the same manner as he had been paying the couple’s other living_expenses under these circumstances petitioner did not know and had no reason to know when the income_tax return was filed that the tax_liability would not be paid economic hardship may exist if collection of the tax_liability will cause the taxpayer to be unable to pay reasonable basic living_expenses revproc_2003_61 sec_4 c the commissioner uses the factors provided in sec_301_6343-1 proced admin regs the pertinent factors to be considered here are petitioner’s age employment status and history ability to earn and number of dependents the amount reasonably necessary for food clothing housing including utilities homeowner’s insurance homeowner’s association dues and the like medical_expenses including health insurance transportation and current tax_payments including federal state and local the cost of living in the geographic area in which petitioner resides and any other factor that petitioner claims bears an economic hardship see sec_301_6343-1 proced admin regs at the time of trial petitioner had three dependents two preschool children and her mother her boyfriend the father of her children also lived in her home and shared some of the living_expenses respondent following standard guidelines for basic living_expenses determined that petitioner’s necessary monthly living_expenses should be dollar_figure as one of the criteria for denying relief respondent relied on the fact that petitioner’s mortgage interest utilities and property taxes exceeded the necessary amount and additionally that her boyfriend shared some of the household living costs petitioner contends that respondent’s reliance on the dollar_figure figure is misplaced because respondent used figures for a family of four whereas petitioner’s household comprises five respondent’s reliance on monthly living expense calculations for a family of four does appear to be misplaced in the light of the fact that respondent acknowledges that petitioner’s boyfriend contributed to the household costs next petitioner points out that her salary from the unified school district has decreased precipitously since respondent reviewed and denied her request and that announced cutbacks will cause further reductions in her salary under these circumstances we find respondent’s determination that this factor weighs against relief to be of little import and that petitioner’s financial circumstances should not have resulted in denial of relief in summary all criteria are favorable to her entitlement to equitable relief from joint liability with respect to her financial circumstances they do not indicate a standard of living that is much if in any amount in excess of the minimal standards by which respondent measures this criterion this is especially so where as here respondent used the wrong standard by not including the fifth person in the analysis although respondent determined that petitioner knew or had reason to know that mr schoenbrun could not pay petitioner provided ample evidence at trial showing that she did not know and that the information was intentionally kept from her we hold that petitioner is therefore entitled to equitable relief from the joint tax_liability under sec_6015 to reflect the foregoing decision will be entered for petitioner
